Citation Nr: 0404592	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  98-10 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1969 to 
May 1972, from July 1972 to September 1973, and from October 
1976 to January 1977. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which found that new and material evidence had not 
been submitted to reopen the veteran's claim of service 
connection for a nervous condition.  In this rating decision, 
the RO also increased evaluation of the veteran's service-
connected lumbosacral strain to 20 percent.  In December 
1998, the evaluation of the lumbosacral strain was increased 
to 40 percent.  

In October 1999, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  In a January 1980 decision, the Board denied the 
veteran's claim of service connection for a nervous disorder, 
variously classified. 

2.  Evidence submitted subsequent to the January 1980 Board 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The Board's January 1980 decision which denied the 
veteran's claim of service connection for a nervous disorder, 
variously classified, is final. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2003).
 
2.  Since the Board's January 1980 decision, new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a psychiatric disability has been submitted. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's July 1969 and April 1972 enlistment examination 
reports indicated clinically normal neurological and 
psychiatric systems.  According to several May 1973 
statements, the veteran was verbally and physically abusive 
to his superior officers while in service.  The veteran's 
August 1973 discharge examination indicated clinically normal 
neurological and psychiatric systems.  The veteran's October 
1976 enlistment examination indicated clinically normal 
neurological and psychiatric systems.  According to a 
December 1976 service treatment record, the veteran was 
assessed as having "post traumatic syndrome - situational."  
In December 1976, a medical review board report indicated 
that the veteran was found to have psychosis, chronic 
undifferentiated schizophrenia with marked residual of drug 
abuse, and alcoholism, relapsing.  The medical board report 
referred to the veteran's 1975 admission into a VA hospital, 
referenced as his first psychiatric hospitalization.  The 
report recommendation was discharge from service.  

In November 1975, the veteran was admitted into a VA 
hospital, and diagnosed with schizophrenia reaction.  In May 
1976, the veteran filed a claim for service connection for a 
nervous condition.  According to a May 1976 VA hospital 
report, the veteran was diagnosed with depressive neurosis 
with a history of suicidal ideation, alcohol addiction and 
personality disorder, antisocial type.  In February 1977, the 
veteran filed another claim for service connection for a 
nervous condition, and indicated that his condition began in 
1969 and 1977.  In a November 1977 VA psychiatric 
examination, the veteran was diagnosed with schizophrenic 
reaction, undifferentiated type, and a history of alcoholism.  
In December 1977, the veteran's claim for service connection 
for a nervous condition was denied.  After being charged with 
first degree murder, the veteran was found not guilty by 
reason of insanity in July 1978. 

In a January 1980 Board decision, the veteran's claim for 
service connection for a nervous disorder, variously 
classified, was denied.

In a July 1981 state hospital mental examination, the veteran 
was diagnosed with an antisocial personality disorder.  In 
January 1982, a Florida circuit court declared that the 
veteran continued to be mentally ill and was likely to injure 
himself or others upon release from a state hospital.  The 
veteran received a VA examination in July 1982.  The 
physician's assessment was history of schizophrenic 
personality in the past with antisocial personality, and a 
history of multiple drug abuse.

In December 1997, the veteran requested that his service 
connection claim for a nervous condition be re-opened.  The 
veteran stated he acquired a nervous condition because his 
back injury, which occurred during basic training in 1969, 
was not properly treated and had worsened over time.  In 
January 1998, his claim was denied because new and material 
evidence had not be submitted.  A notice of disagreement was 
submitted in March 1998, and his substantive appeal was 
received in July 1998.

In October 1999, the veteran had a personal hearing before 
the Board.  The veteran indicated that he had problems 
dealing with his superiors during his period of active duty, 
between July 1972 to September 1973.  He indicated that his 
back condition affected his psychology during this time, but 
he did not believe he had a psychiatric problem at the time.  
He further stated that he was first diagnosed with 
schizophrenia around 1975 or 1976.  The veteran indicated 
that he was not treated for a psychiatric disorder between 
July 1972 and September 1973 while in service.  The veteran 
contended that his problems in May 1973 were the initial 
manifestations of his psychosis.

In January 2000, the Board remanded the case to the RO for a 
new orthopedic examination for the veteran's back condition 
and for the retrieval of additional psychiatric treatment 
records.

In May 2001, the veteran was given a psychological 
evaluation.  The veteran was observed as being oriented.  His 
affect was flat and his responses were slow, but forthcoming.  
The veteran's body language was defensive, but he did express 
a willingness to reorganize his life in a more positive way.  
There was no evidence of psychosis or suicidal or homicidal 
ideation throughout the exam.  The examiner noted that past 
and present stressors had adversely affected the veteran's 
self esteem and he viewed himself as powerless to change the 
direction of his life.  The veteran identified several areas 
of fear due to a couple incidents that occurred while in the 
military.  The first incident occurred during basic training 
where the veteran stated that he was pushed from a crowded 
loading dock and landed on a jeep below, with resulting 
damage to L-5 and S-1 in his back.  The examiner stated that 
the veteran had suffered in the past from polysubstance 
dependence which included suffering from PTSD episodically 
throughout the entire major portion of his adult life.  The 
examiner's diagnosis was PTSD, and the veteran's GAF score 
was reported as being 30 (currently), and 45 (last year).  
The recommendation was for the veteran to have individual and 
group psychotherapy for his PTSD disability.

Analysis

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a psychiatric disability.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2003). 

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in December 1997.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In January 1980, the Board issued a decision that denied the 
veteran's claim of service connection for a nervous disorder, 
variously classified.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100 (2003).  
 
It is determined that the veteran has submitted new and 
material evidence since the January 1980 Board decision, in 
order to reopen his claim.  Since that time, the veteran 
underwent medical treatment with Dr. R. B.  In a May 2001 
psychological evaluation, the physician indicated that the 
veteran had PTSD.  He noted that past and present stressors 
had adversely affected the veteran's self esteem and that the 
veteran viewed himself as powerless to change the direction 
of his life.  Dr. R. B. recommended individual and group 
psychotherapy for the veteran due to his PTSD disability.  
Dr. R. B. also stated that the veteran had suffered from 
polysubstance dependence which included suffering from PTSD 
episodically throughout the entire major portion of his adult 
life.

The May 2001 statements are not cumulative and redundant.  
Since the above evidence suggests that there may be a link 
between the veteran's current PTSD disability and an incident 
or injury sustained while in service, the newly received 
evidence is of such significance that that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, it is material to the veteran's claim.  Accordingly, 
the claim is reopened, and must be considered in light of all 
the evidence, both old and new.  

ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a psychiatric disability, the 
veteran's claim is reopened.


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

As noted in the discussion above, the veteran's claim of 
service connection for a psychiatric disability was reopened 
on the basis that new and material evidence had been 
submitted.  The next step is to address the question of 
whether service connection is warranted.  

Regarding the veteran's claim seeking service connection for 
a psychiatric disability, neither the May 2001 examination 
diagnosing the veteran with post traumatic stress disorder 
(PTSD) nor the prior VA examinations include sufficient 
medical evidence to properly evaluate whether service 
connection is warranted.  

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, a November 1975 VA hospital admission record 
indicated that the veteran was diagnosed with a schizophrenic 
reaction.  The veteran also was diagnosed with PTSD in a May 
2001 psychological evaluation.  Although he did not 
specifically indicate what kind of stressors, the examiner in 
the May 2001 exam report indicated that past and present 
stressors had adversely affected the veteran's self esteem, 
and that the veteran viewed himself as powerless to change 
the direction of his life.  During service in May 1973, the 
veteran became verbally and physically abusive in dealing 
with his superior officers.  Service treatment records from 
December 1976 indicated that the veteran was assessed as 
having "post traumatic syndrome - situational."  According 
to a December 1976 medical board report which recommended 
discharge from service, the veteran was given a primary 
diagnosis of "psychosis, chronic undifferentiated 
schizophrenia with marked residual of drug abuse" and 
secondary diagnosis of "alcoholism, relapsing."

However, the veteran has not been given a VA examination to 
determine whether any current psychiatric disorders are the 
result of an event or injury in service.  The RO should 
arrange for a VA examiner to examine the veteran and comment 
on whether any current psychiatric disorders are related to 
service.  

Regarding the veteran's claim for an increased rating for 
degenerative disc disease of the lumbar spine, his disability 
is currently rated under Diagnostic Code (DC) 5293 for 
intervertebral disc syndrome.  The schedular criteria by 
which it is rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
veteran's service-connected low back disability must also 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used. Id.  

Because the veteran could possibly obtain a higher and more 
favorable rating under the new rating criteria through either 
the evaluation of the total duration of his incapacitating 
episodes over the past 12 months or by combining the separate 
evaluations of his chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, the veteran's claim for an increased rating for 
his low back disability must be remanded for consideration of 
his claim under the new diagnostic criteria.  Inasmuch as it 
has been over three years (October 2000) since the veteran's 
last examination of his back, he should be afforded another 
VA examination.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should send a stressor letter 
to the veteran and explain to the veteran 
the significance of this letter.  The 
veteran should be specifically asked to 
explain any 
in-service stressors.

2.  After the veteran's response is 
received, the veteran should be scheduled 
for a VA examination for his psychiatric 
condition.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all psychiatric disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
all psychiatric disorders the 
veteran currently has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
whether there are any congenital or 
developmental defects, personality 
disorders or mental deficiencies.  

c.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

d.  For each diagnosis reported in 
response to item (a) above, state if 
there were any clinical 
manifestations of such disorder 
within one year from the veteran's 
separation from service (the veteran 
was separated from his second period 
of active duty in September 1973).

e.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
psychiatric disorder is the result 
of a disease or injury or other 
incident in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  The veteran should also be scheduled 
for a VA examination for his low back.  
The veteran's claims folder and a copy of 
this REMAND should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should then conduct a thorough 
examination of the veteran's low back.  

The examination report should include 
responses to the following medical items:

a.  Does the veteran have 
"unfavorable ankylosis" (defined 
as a condition in which the entire 
cervical spine, the entire 
thoracolumbar spine, or the entire 
spine is fixed in flexion or 
extension, and the ankylosis results 
in one or more of the following:  
difficulty walking because of a 
limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or 
dislocation; or neurologic symptoms 
due to nerve root stretching) of the 
entire spine? Or of the entire 
thoracolumbar spine?  Or of the 
entire cervical spine?  

b.  Does the veteran have forward 
flexion of the thoracolumbar spine 
30 degrees or less; or, "favorable 
ankylosis" (defined as fixation of 
a spinal segment in neutral position 
- zero degrees) of the entire 
thoracolumbar spine?  

c.  Does the veteran have 
intervertebral disc syndrome with 
"incapacitating episodes" (defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician) having a 
total duration of at least 6 weeks 
during the past months?  Or having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months?

d.  Does the veteran have complete 
paralysis of the sciatic nerve?  If 
yes, does the foot dangle and drop, 
with no active movement possible of 
muscles below the knee?  Is flexion 
of the knee weakened or (very 
rarely) lost?

e.  Does the veteran have incomplete 
paralysis of the sciatic nerve?  If 
yes, is it characterized as severe, 
with marked muscular atrophy? Or 
moderately severe?
 
f.  Does the veteran have pronounced 
intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief?  Or, does the 
veteran have severe intervertebral 
disc syndrome, with recurring 
attacks accompanied by intermittent 
relief?  

g.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

h.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

4.  The RO should then re-adjudicate both 
the veteran's claim for an increased 
rating for degenerative disc disease of 
the lumbar spine, and his claim of service 
connection for a psychiatric disability.  
In the event that either of these claims 
is not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to an increased 
rating for degenerative disc disease of 
the lumbar spine and entitlement to 
service connection for a psychiatric 
disability, which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

5.  The RO must ensure that all notice and 
duty-to-assist provisions of VCAA are 
properly applied in the development of the 
case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



